Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-32 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 16, and 21 are amended
	- claims 2, 4, 11-15, 17, 19, and 26-32 are canceled
b.	This is a third non final action on the merits based on Applicant’s claims submitted on 03/31/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/21/2021 and 04/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments

Regarding claim 21 previously objected for minor informalities, claim 21 has been amended according to the examiner's recommendation, and thus the previous objection has been withdrawn.
Regarding claims 1, 6, 7, 16, and 21 previously rejected under 35 U.S.C. § 103 Applicant's arguments, see “Thus, the On-Duration Timer of Huang is not equivalent to the timing length of the first timer of amended claim 1. Huang fails to disclose “determining, by the terminal, a timing length of an Inactivity Timer of a DRX mechanism corresponding to a service with a highest priority among the plurality of services as the timing length of the first timer of the target DRX mechanism” of amended claim 1.” on page 10, filed on  03/31/2021, with respect to Jamadagni et al. US Pub 2015/0124674 (hereinafter “Jamadagni”), and in view of Agarwal et al. US Pub 2017/0171907 (hereinafter “Agarwal”), have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Wanstedt et al. US Pub 2013/0308507 (hereinafter “Wanstedt”) See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 24 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claims 1 and 16 upon which they depend respectively, or for failing to include all the limitations of the claims 1 and 16 upon which they depend respectively. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 5-10, 16, 18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jamadagni et al. US Pub 2015/0124674 (hereinafter “Jamadagni”), in view of Agarwal et al. US Pub 2017/0171907 (hereinafter “Agarwal”), of Wanstedt et al. US Pub 2013/0308507 (hereinafter “Wanstedt”), and further in view of Huang et al. US Pub 2015/0351151 (hereinafter “Huang”). 
Regarding claim 1 (Currently Amended)
Jamadagni discloses a method for discontinuous reception (DRX) parameter configuration (“A method and system for dynamically adjusting Discontinuous Reception (DRX) settings of user equipment (UE) is disclosed.” [Abstract]), comprising:
determining, by a terminal (i.e. “UE”), a target DRX parameter of a target DRX mechanism (“The UE indicates the network for adjusting DRX settings when DRX settings needs to be changed based on above parameters.” [Abstract]) when the terminal has detected data of the plurality of services (“The method dynamically adjusts DRX settings based on network operator provided service or location of the UE and converged services supported by the network and so on.” [Abstract]) 
according to DRX parameters of DRX mechanisms corresponding to a plurality of services when the terminal has detected data of the plurality of services (“The embodiments herein achieve a method and system for dynamically adjusting the DRX settings of user equipment (UE) based on the parameters including but not limited to a network operator provided service or the location of the UE or converged services supported by the network and the UE, application running on the UE, measurement report sent by the UE and service type of an ongoing service in the UE.” [0029]).
Jamadagni does not specifically teach a DRX mechanism corresponding to a service with a highest priority among a plurality of services.
	In an analogous art, Agarwal discloses a DRX mechanism corresponding to a service with a highest priority among a plurality of services (“That is, while DRX and DTX cycles may be configured on a per UE basis, the availability of a transmission period following a DRX active duration (or a reception period following a DTX active duration) may depend on the type of service (e.g., whether the traffic is latency sensitive or "mission critical", the quality of service (QoS) parameters of the service, the priority or priority level of the data, or the acknowledgement mode (AM)).” [0061]; “The presence of a transmission opportunity following a DRX active duration, or a reception opportunity following a DTX active duration may depend on the service type and priority of the data being communicated, and may be either semi-statically configured or dynamically signaled.  In some examples, these features may include modifying an operation of a DRX or a DTX configuration.” [0080]; “For example, UE 115-a may prioritize each service and follow the DRX parameter of the highest priority service.” [0094]).
wherein the target DRX parameter comprises a timing length of an Inactivity Timer, and the Inactivity Timer is used to be started when the terminal has monitored a Downlink Control Channel (“While monitoring PDCCH for a scheduling message, the UE 115 may initiate a "DRX Inactivity Timer" or a "DTX Inactivity Timer".” [0075]) during a time period of On-Duration (“A DRX cycle consists of an active duration (e.g., an "on duration") when the UE 115 may monitor for control information (e.g., on physical downlink control channel (PDCCH)) and an inactive duration (e.g., a "DRX period") when the UE 115 may power down radio components.  A DTX cycle consists of an active duration (e.g., an "on duration") when the UE 115 may transmit a scheduling request and an inactive duration (e.g., a "DTX period") when the UE 115 may power down radio components.  In some cases, a UE 115 may be configured with a short DRX or DTX cycle and a long DRX or DTX cycle.  In some cases, a UE 115 may enter a long DRX or DTX cycle if it is inactive for one or more short DRX or DTX cycles.  The transition between the short DRX or DTX cycle, the long DRX or DTX cycle and continuous reception may be controlled by an internal timer or by messaging from a network device 105.” [0074]);
a time period of the Inactivity Timer is used for the terminal to periodically monitor a Downlink Control Channel with a preset sleep time length being a monitoring period (“The ability to re-enter sleep may also apply to the sub-frames where UE 115-a has been allocated predefined resources.  If UE 115-a successfully decodes a PDCCH transmission, UE 115-a may stay awake until the expiration of the inactivity timer or until a MAC control message tells UE 115-a to re-enter DRX sleep.” [0089]; [0104]) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jamadagni’s method for dynamically adjusting DRX settings of user equipment to include Agarwal’s method of transmission of a DRX configuration based on the service type and priority of the data being communicated, in order to improve UE power saving (Agarwal [0007]). 
Jamadagni and Agarwal do not specifically teach a timing length of a first timer of the target DRX mechanism and the timing length of the first timer being a monitoring time length.
In an analogous art, Wanstedt discloses a timing length of a first timer of the target DRX mechanism (a timing length of an Inactivity Timer of a DRX mechanism corresponding to a “The method comprises determining a set of candidate DRX settings for mobile terminal DRX setting adjustment, based on conditions associated with different load levels and/or different scheduling priorities” [0037] and furthermore “the scheduling information is reflected by the scheduling weight, which is calculated by the scheduler, with the inputs of QCI (QoS Class Identifier), which reflects the priority of the bearer in RAB (Radio Access Bearer), and/or ARP priority (Allocation Retention and Priority), which is an indication of the preemption priority for the bearer when congestion occurs.  The radio channel quality, e.g. represented by CQI and/or the packet delay could also be used as input to the scheduler.  Depending on the scheduling scheme, other inputs could also be used, such as for example, the data rate during the recent TTIs could be used as input when a so-called proportional fair scheduling scheme is applied.” [0100]) is determined as the timing length of a first timer of the target DRX mechanism (“the scheduling weights calculated for a user may be filtered and compared with predefined thresholds, e.g. Wth.sub.low, Wth.sub.medium, and Wth.sub.high. Correspondingly, a number of DRX settings adapted or configured for different weight levels are recommended.  In more details, the user/UE is determined to have low scheduling priority when the weight calculated using equation (2) is below the threshold Wthl.  At low scheduling priority, the DRX settings: "Long_cycle_timerlow and Short_cycle_timerlow" may be applied.  For example in an RBS centric solution, the RBS may order the UE to apply the settings; and in a UE centric solution, the UE may select the settings from a set of candidates provided by the RBS.  The DRX settings associated with low scheduling priority, and thus associated with longer waiting time before being scheduled, should have longer cycles and/or longer idle/inactive periods than DRX settings associated with a higher priority level.” [0101]) and the timing length of the first timer being a monitoring time length (“If it is determined that the DRX settings should be adjusted, this is performed in an action 606.  The DRX settings of one or more mobile terminals are adjusted, such that said settings are in accordance with the anticipated waiting time associated with the criterion.  The DRX settings could be adjusted in a number of different ways, as previously described, e.g. by changing the length of the long or short DRX cycle, or the time within a cycle during which the receiver is active.  Further, a new type of timer could be applied, which is associated with the time period (after an SR or BSR has been triggered) from the first time instant when the terminal can receive the uplink grant, to the time when the terminal may actually receive the grant message from the PDCCH channel.  This time period is described as the third (3.sup.rd) time period in FIG. 4.  For example, an inactive DRX cycle period could be adjusted to correspond to said third time period, by adjusting the duration of such a new timer based on load level and/or scheduling priority.” [0114]).
the first timer is used to be started when the terminal has monitored a Downlink Control Channel during the time period of On-Duration (“Within each DRX cycle, a UE is required to only listen to control channels for a number of consecutive PDCCH sub-frames specified by a timer called "On Duration Timer", and can thus turn off radio-frequency (RF) circuits when this timer expires (and the inactive period begins), until the cycle begins again.” [0006]), and a time period of the first timer is used for prolonging the timing length of the first timer (“This period depends on the system load and/or the scheduling priority for the user.  If the system is highly loaded, the third period could be quite long.” [0105]) to a reference timing length of the Inactivity Timer of a DRX mechanism corresponding to a reference service (“Further, a new type of timer could be applied, which is associated with the time period (after an SR or BSR has been triggered) from the first time instant when the terminal can receive the uplink grant, to the time when the terminal may actually receive the grant message from the PDCCH channel.  This time period is described as the third (3.sup.rd) time period in FIG. 4.  For example, an inactive DRX cycle period could be adjusted to correspond to said third time period, by adjusting the duration of such a new timer based on load level and/or scheduling priority.” [0114]; Fig. 4a) when the terminal has monitored the Downlink Control Channel of the reference service (“The third (3.sup.rd) period refers to the period from the first time instant when the terminal can, in theory, receive the uplink grant to the time when the terminal will actually, in practice, receive the grant message from the PDCCH channel.  This period depends on the system load and/or the scheduling priority for the user.  If the system is highly loaded, the third period could be quite long.” [0105]);
wherein determining, by the terminal, the target DRX parameter of the target DRX mechanism of the terminal according to the DRX parameters of the DRX mechanisms corresponding to the plurality of services, comprises:
determining, by the terminal, a timing length of an Inactivity Timer of a DRX mechanism corresponding to a service with a highest priority among the plurality of services as the timing length of the first timer of the target DRX mechanism (a timing length of an Inactivity Timer of a DRX mechanism corresponding to a service with a highest priority among the plurality of services is determined as the timing length of a first timer of the target DRX mechanism “When the calculated scheduling weights indicate that a UE has a higher scheduling priority, e.g. has a scheduling weight which is equal to or exceeds Wth.sub.medium (weight.gtoreq.Wth.sub.medium) or a scheduling weight which is equal to or exceeds Wth.sub.high (weight.gtoreq.Wth.sub.high), the RBS may order the UE to select the settings which have shorter cycles and/or shorter idle/inactive periods, since the corresponding users will have high priorities of being scheduled, and the waiting time is thus anticipated to be short (shorter than for users having lower priority).” [0102] and furthermore “This time period is described as the third (3.sup.rd) time period in FIG. 4.  For example, an inactive DRX cycle period could be adjusted to correspond to said third time period, by adjusting the duration of such a new timer based on load level and/or scheduling priority.” [0114]]). 

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jamadagni’s method for dynamically adjusting DRX settings of user equipment to include Wanstedt’s method for determining a scheduling priority associated with the mobile terminal and/or a load level in a cell associated with the mobile terminal, in order to reduce UE battery consumption (Wanstedt [Abstract]). 
Jamadagni, Agarwal, and Wanstedt do not specifically teach determining, by the terminal, a maximum value of timing lengths of the Inactivity Timers of the DRX mechanisms corresponding to the plurality of services as the timing length of the Inactivity Timer of the target DRX mechanism.
In an analogous art, Huang discloses determining, by the terminal (“the UE can perform the DRX-based ANR measurement by using a DRX parameter set to an appropriate value in accordance with the UE's traffic intensity, which leads to an improved performance of the ANR measurement.” [0018]), a maximum value of timing lengths (i.e. "the largest possible DRX Inactivity Timer for a certain traffic intensity" that uses the ANR measurement as a computing factor in this particular embodiment.) of the Inactivity Timers of the DRX mechanisms (“Referring back to FIG. 4, the largest possible DRX Inactivity Timer for a certain traffic intensity depends on the maximum acceptable ANR measurement failure rate.  Therefore, to achieve a tradeoff between ANR measurement performance and traffic data transfer performance, it is preferable to set the DRX Inactivity Timer in accordance with the traffic intensity of the UE as well as the maximum acceptable ANR measurement failure rate.” [0048-0049]) corresponding to the plurality of services (i.e. “identified traffic type”) as the timing length of the Inactivity Timer of the target DRX mechanism (“a DRX Inactivity Timer adjustor configured to reduce the DRX Inactivity Timer for the UEs of the identified traffic type after the first monitoring period, if the calculated ANR measurement failure rate is larger than a maximum acceptable ANR measurement failure rate or the maximum acceptable ANR measurement failure rate plus a first positive offset value; and increase the DRX Inactivity Timer for the UEs of the identified traffic type after the first monitoring period, if the calculated ANR measurement failure rate is smaller than the maximum acceptable ANR measurement failure rate or the maximum acceptable ANR measurement failure rate minus a second positive offset value.” [0020-0021]. The DRX Inactivity Timer adjustor keep increasing the DRX Inactivity Timer, and henceforth the timing length will at some point reaches a maximum value.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jamadagni’s method for dynamically adjusting DRX settings of user equipment, as modified by Agarwal and Wanstedt, to include Huang’s DRX parameter configuration method for facilitating Automatic Neighbor Relation (ANR) measurement in order to minimize undesirable connection dropping and service interruption (Huang [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Huang’s DRX parameter configuration method for facilitating Automatic Neighbor Relation (ANR) measurement into Jamadagni’s method for dynamically adjusting DRX settings of user equipment since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Jamadagni, as modified by Agarwal, Wanstedt, and Huang, previously discloses the method of claim 1, 
Jamadagni further discloses wherein the target DRX parameter comprises at least one of the following: a time length of a DRX Cycle (“for dynamic DRX adjustment to the UE 100, the network (Femtocell) informs the UE 100 about the controlling parameters for effectively changing the DRX cycle.  The controlling parameters may include but not limited to RSRP.sub.th, normal_means, RSRP.sub.i,th, CV_RSRP.sub.max, DRX Cycles, Number of Measurements i (Mi), where i=1 .  . . N with N=Number of steps in the Dynamic DRX.” [0064]).
Agarwal further discloses wherein the target DRX parameter comprises at least one of the following: a time length of a DRX Cycle (“A DRX cycle consists of an active duration (e.g., an "on duration") when the UE 115 may monitor for control information (e.g., on physical downlink control channel (PDCCH)) and an inactive duration (e.g., a "DRX period") when the UE 115 may power down radio components.” [0074]), a timing length of an On-duration Timer (“For example, wireless communication system 100 may support a TO following the reception of data during an active duration (e.g., an on duration, an identified reception opportunity, etc.) of a DRX configuration.” [0063]; [0074]), and a timing length of an Inactivity Timer (“DRX Inactivity Timer” [0075]; [0085]).
Jamadagni and Agarwal do not teach specific values for a time length of a DRX Cycle, a timing length of an On-duration Timer, and a timing length of an Inactivity Timer.
In an analogous art, Huang discloses in Table 1 a time length of a DRX Cycle, a timing length of an On-duration Timer, and a timing length of an Inactivity Timer ([0041]).

    PNG
    media_image1.png
    193
    562
    media_image1.png
    Greyscale


Regarding claim 5
Jamadagni, as modified by Agarwal, Wanstedt, and Huang, previously discloses the method of claim 1, wherein the target DRX parameter is a timing length of an Inactivity Timer of the target DRX mechanism, and determining, by the terminal, the target DRX parameter of the target DRX mechanism of the terminal according to the DRX parameters of the DRX mechanisms corresponding to the plurality of services, comprises:
Huang further discloses determining, by the terminal, a timing length of an Inactivity Timer of a DRX mechanism corresponding to a reference service scheduled first during a time period of On-Duration of a current DRX mechanism as the timing length of the Inactivity Timer of the target DRX mechanism (“FIG. 2 illustrates the above three parameters.  Moreover, as shown in FIG. 2, the total time duration when UE is awake to monitor PDCCH is called active-duration, and the result of DRX cycle minus active-duration is called sleep-duration.  The active-duration includes not only the "on-duration" but also the time duration during which the DRX Inactivity Timer is running.  Based on the above, the minimum active-duration is of length equal to on-duration, and the maximum is undefined (infinite).  Correspondingly, the sleep duration ranges from DRX cycle minus on-duration to 0.” [0012])..

Regarding claim 6
 	Jamadagni, as modified by Agarwal, Wanstedt, and Huang, previously discloses the method of claim 1, wherein determining, by the terminal, the target DRX parameter of the target DRX mechanism of the terminal, comprises:
Jamadagni further discloses receiving, by the terminal, a target DRX parameter of a target DRX mechanism sent by a network-side device (“The method dynamically adjusts DRX settings based on network operator provided service or location of the UE and converged services supported by the network and so on.” [Abstract]), and determining, by the terminal, the target DRX parameter of the target DRX mechanism of the terminal, wherein the target DRX parameter is determined by the network-side device according to DRX parameters of DRX mechanisms corresponding to the plurality of services (“The UE indicates the network for adjusting DRX settings when DRX settings needs to be changed based on above parameters.  Further, the wireless network provides the DRX settings to UE based on parameters.  The method provides subscription information of the UE to access network.  The method dynamically adjusts the DRX settings when the UE is in a Femtocell area or the UE associated with features like One Number.  The UE can initiate a inter UE session transfer to the other UEs.  The UE indicates the network that the sessions have been transferred.  The network applies possible signaling optimizations to the UE.” [Abstract]).

Regarding claim 7
Jamadagni, as modified by Agarwal, Wanstedt, and Huang, previously discloses the method of claim 6, wherein,
Agarwal discloses the target DRX parameter is a DRX parameter of a DRX mechanism corresponding to a service with a highest priority among a plurality of services (“That is, while DRX and DTX cycles may be configured on a per UE basis, the availability of a transmission opportunity 220 during a DRX active duration (or a reception opportunity 215 during a DTX on active duration) may depend on the type of service.  In some cases, harmonization rules may be used to determine UE behavior when multiple services are active.  For example, UE 115-a may prioritize each service and follow the DRX parameter of the highest priority service.” [0094]; [0006]; [0016]).

Regarding claim 8
Jamadagni, as modified by Agarwal, Wanstedt, and Huang, previously discloses the method of claim 7, wherein the target DRX parameter comprises at least one of the following:
Jamadagni further discloses wherein the target DRX parameter comprises at least one of the following: a time length of a DRX Cycle (“for dynamic DRX adjustment to the UE 100, the network (Femtocell) informs the UE 100 about the controlling parameters for effectively changing the DRX cycle.  The controlling parameters may include but not limited to RSRP.sub.th, normal_means, RSRP.sub.i,th, CV_RSRP.sub.max, DRX Cycles, Number of Measurements i (Mi), where i=1 .  . . N with N=Number of steps in the Dynamic DRX.” [0064]).
Agarwal further discloses wherein the target DRX parameter comprises at least one of the following: a time length of a DRX Cycle (“A DRX cycle consists of an active duration (e.g., an "on duration") when the UE 115 may monitor for control information (e.g., on physical downlink control channel (PDCCH)) and an inactive duration (e.g., a "DRX period") when the UE 115 may power down radio components.” [0074]), a timing length of an On-duration Timer (“For example, wireless communication system 100 may support a TO following the reception of data during an active duration (e.g., an on duration, an identified reception opportunity, etc.) of a DRX configuration.” [0063]; [0074]), and a timing length of an Inactivity Timer (“DRX Inactivity Timer” [0075]; [0085]).
Jamadagni and Agarwal do not teach specific values for a time length of a DRX Cycle, a timing length of an On-duration Timer, and a timing length of an Inactivity Timer.
In an analogous art, Huang discloses in Table 1 a time length of a DRX Cycle, a timing length of an On-duration Timer, and a timing length of an Inactivity Timer ([0041]).

    PNG
    media_image1.png
    193
    562
    media_image1.png
    Greyscale


Regarding claim 9
The method of claim 1, wherein the target DRX parameter comprises a timing length of an Inactivity Timer and a timing length of a first timer of the target DRX mechanism, and the Inactivity Timer is used to be started when the terminal has monitored a Downlink Control Channel during a time period of On-Duration; a time period of the Inactivity Timer is used for the terminal to periodically monitor a Downlink Control Channel with a preset sleep time length being a monitoring period and the timing length of the first timer being a monitoring time length; the first timer is used to be started when the terminal has monitored a Downlink Control Channel during the time period of On-Duration, and a time period of the first timer is used for prolonging the timing length of the first timer to a reference timing length of the Inactivity Timer of a DRX mechanism corresponding to a reference service when the terminal has monitored the Downlink Control Channel of the reference service;
the timing length of the Inactivity Timer of the target DRX mechanism is a maximum value of timing lengths of Inactivity Timers of the DRX mechanisms corresponding to the plurality of services, and the timing length of the first timer of the target DRX mechanism is a timing length of an Inactivity Timer of a DRX mechanism corresponding to a service with a highest priority among the plurality of services.


Regarding claim 10
Jamadagni, as modified by Agarwal, Wanstedt, and Huang, previously discloses the method of claim 1, 
Huang further discloses wherein the target DRX parameter is a timing length of an Inactivity Timer of the target DRX mechanism (“DRX Inactivity Timer, specifying a duration (in terms of time or in number of subframes) during which the UE continuously attempts to receive and decode PDCCHs.” [0008]);
the timing length of the Inactivity Timer of the target DRX mechanism is a timing length of an Inactivity Timer of a DRX mechanism corresponding to a reference service scheduled first by a network-side device (“determining a traffic intensity of a User Equipment (UE) by which a DRX-based ANR measurement is to be performed; setting a value for a DRX parameter to be used by the UE to perform the DRX-based ANR measurement, in accordance with the determined traffic intensity of the UE; and transmitting the value set for the DRX parameter to the UE.” [0016]) during a time period of On-Duration of a current DRX mechanism (“FIG. 2 illustrates the above three parameters.  Moreover, as shown in FIG. 2, the total time duration when UE is awake to monitor PDCCH is called active-duration, and the result of DRX cycle minus active-duration is called sleep-duration.  The active-duration includes not only the "on-duration" but also the time duration during which the DRX Inactivity Timer is running.  Based on the above, the minimum active-duration is of length equal to on-duration, and the maximum is undefined (infinite).  Correspondingly, the sleep duration ranges from DRX cycle minus on-duration to 0.” [0012]

Regarding claim 16 (Currently Amended)
Jamadagni discloses a terminal (i.e. “User Equipment (UE)” [0014]), comprising a processor (“wherein the UE comprises an integrated circuit.  Further the integrated circuit comprises at least one processor and at least one memory.” [0014]) and a transceiver (“user equipment (UE), comprising: a receiver configured to receive an indication from the UE for adjusting the DRX settings based on the at least one parameter;  and a controller configured to transmit at least one DRX setting adjustment to the UE based on the at least one parameter.” [Claim 17]), wherein the processor is communicatively connected with the transceiver, 
wherein the processor is configured to determine a target DRX parameter of a target DRX mechanism according to DRX parameters of DRX mechanisms corresponding to a plurality of services when data of the plurality of services has been detected^ wherein the target DRX parameter comprises a timing length of an Inactivity Timer and a timing length of a first timer of the target DRX mechanism, and the Inactivity Timer is used to be started when the terminal has monitored a Downlink Control Channel during a time period of On-Duration; a time period of the Inactivity Timer is used for the terminal to periodically monitor a Downlink Control Channel with a preset sleep time length being a monitoring period and the timing length of the first timer being a monitoring time length; the first timer is used to be started when the terminal has monitored a Downlink Control Channel during the time period of On-Duration, and a time period of the first timer is used for prolonging the timing length of the first timer to a reference timing length of the Inactivity Timer of a DRX mechanism corresponding to a reference service when the terminal has monitored the Downlink Control Channel of the reference service; and
wherein the processor is further configured to determine a maximum value of timing lengths of the Inactivity Timers of the DRX mechanisms corresponding to the plurality of services as the timing length of the Inactivity Timer of the target DRX mechanism; and determine a timing length of an Inactivity Timer of a DRX mechanism corresponding to a service with a highest priority among the plurality of services as the timing length of the first timer of the target DRX mechanism.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 16 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 18
The terminal of claim 16, wherein the target DRX parameter comprises at least one of the following: a time length of a DRX Cycle, a timing length of an On-duration Timer, and a timing length of an Inactivity Timer.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 18 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 20
The terminal of claim 16, wherein the target DRX parameter is a timing length of an Inactivity Timer of the target DRX mechanism; and the processor is further configured to:
determine a timing length of an Inactivity Timer of a DRX mechanism corresponding to a reference service scheduled first during a time period of On-Duration of a current DRX mechanism as the timing length of the Inactivity Timer of the target DRX mechanism.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 20 corresponds to 

Regarding claim 21 (Currently Amended)
The terminal of claim 16, wherein the processor is further configured to:
receive a target DRX parameter of a target DRX mechanism sent by a network-side device through the transceiver, and determine the target DRX parameter of the target DRX mechanism, wherein the target DRX parameter is determined by the network-side device according to DRX parameters of DRX mechanisms corresponding to the plurality of services.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 21 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 22
The terminal of claim 21, wherein the target DRX parameter is a maximum value of the DRX parameters of the DRX mechanisms corresponding to the plurality of services; or,
the target DRX parameter is a DRX parameter of a DRX mechanism corresponding to a service with a highest priority among the plurality of services.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 22 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 23
The terminal of claim 18 or claim 22, wherein the target DRX parameter comprises at least one of the following:
a time length of a DRX Cycle, a timing length of an On-duration Timer, and a timing length of an Inactivity Timer.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 23 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 24
The terminal of claim 16, wherein the target DRX parameter comprises a timing length of an Inactivity Timer and a timing length of a first timer of the target DRX mechanism, and the Inactivity Timer is used to be started when the terminal has monitored a Downlink Control Channel during a time period of On-Duration; a time period of the Inactivity Timer is used for the terminal to periodically monitor a Downlink Control Channel with a preset sleep time length being a monitoring period and the timing length of the first timer being a monitoring time length; the first timer is used to be started when the terminal has monitored a Downlink Control Channel during the time period of On-Duration, and a time period of the first timer is used for prolonging the timing length of the first timer to a reference timing length of the Inactivity Timer of a DRX mechanism corresponding to a reference service when the terminal has monitored the Downlink Control Channel of the reference service;
the timing length of the Inactivity Timer of the target DRX mechanism is a maximum value of timing lengths of the Inactivity Timers of the DRX mechanisms corresponding to the plurality of services, and the timing length of the first timer of the target DRX mechanism is a timing length of an Inactivity Timer of a DRX mechanism corresponding to a service with a highest priority among the plurality of services.


Regarding claim 25
The terminal of claim 17, wherein the target DRX parameter is a timing length of an Inactivity Timer of the target DRX mechanism;
the timing length of the Inactivity Timer of the target DRX mechanism is a timing length of an Inactivity Timer of a DRX mechanism corresponding to a reference service scheduled first by a network-side device during a time period of On-Duration of a current DRX mechanism.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 25 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466